Citation Nr: 0723286	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-35 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability prior to May 13, 2004.

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability since May 13, 2004.

3.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1987 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Board notes that the RO has continued to list the issue 
of entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability as being on appeal.  However, the record 
indicates that the veteran only perfected his appeal with 
respect to the increased rating claims.  Specifically, on his 
VA Form 9, Appeal to Board of Veterans' Appeals, the veteran 
indicated that he was only appealing the issue of evaluation 
of the left knee.  He did not indicate his desire to perfect 
his appeal with respect to the service connection claim.  
However, in an April 2004 letter, the veteran's 
representative stated that the veteran had requested an 
increase in his service connected disabilities and service 
connection for secondary condition to right knee.  The Board 
finds that this request, which was not timely to perfect an 
appeal with respect to service connection for a right knee 
disability, is a request to reopen a claim for service 
connection for right knee disability secondary to service-
connected left knee disability.  This issue is being referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to May 13, 2004, the veteran's left knee disability 
was manifested by mild instability; flexion, at its worst, 
limited to 115 degrees; crepitus; decreased strength; and 
pain.

2.  From May 13, 2004 to August 8, 2005, the veteran's left 
knee disability was manifested by severe instability; 
flexion, at its worst, limited to 78 degrees; swelling, 
slight weakness, antalgic gait, and pain.
3.  From October 1, 2005, the veteran's left knee disability 
has been manifested by moderate instability; flexion, at its 
worst, limited to 109 degrees; slight weakness, and pain.

4.  The most restrictive left knee range of motion 
demonstrated is -8 degrees extension and 78 degrees flexion.


CONCLUSION OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
left knee instability prior to May 13, 2004, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for an evaluation of 30 percent for left 
knee instability from May 13, 2004 to August 8, 2005, have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2006).

3.  The criteria for an evaluation in excess of 20 percent 
for left knee instability since October 1, 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2006).

4.  The criteria for an evaluation in excess of 10 percent 
for left knee arthritis have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in August 2001 and August 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2006 letter told him to 
provide any relevant evidence in his possession. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   In March 2006, the veteran was informed of 
how VA assigns disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March and August 2006 letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, and the claim was readjudicated and 
an additional supplemental statement of the case (SSOC) was 
provided to the veteran in January 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in February 2000, 
August 2001, April 2003, May 2004, June 2005, and September 
2005.  38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

Historically, in May 1990, the veteran was granted service 
connection for left knee meniscectomy and a 10 percent 
disability rating was assigned effective February 23, 1990.  
In July 2000, the veteran was granted an increased rating to 
20 percent effective July 8, 1999 for meniscectomy of the 
left knee with traumatic arthritis.  In August 2000, the 
veteran disagreed with the rating assigned.  In February 
2002, the RO assigned separate 10 percent ratings for 
meniscectomy of the left knee with mild instability and 
arthritis of the left knee with decreased range of motion 
with pain.  In August 2005, the veteran was granted a 20 
percent disability rating for meniscectomy of the left knee 
with mild instability effective May 13, 2004.  An evaluation 
of 100 percent was assigned effective August 9, 2005 based on 
surgical or other treatment necessitating convalescence, and 
a 20 percent rating was re-assigned effective October 1, 
2005.  

a.	Left knee instability

Prior to May 13, 2004, the veteran's service-connected left 
knee instability, status post meniscectomy, was rated as 10 
percent disabling and from May 13, 2004 to August 9, 2005 and 
from October 1, 2005, the veteran's service-connected left 
knee instability, status post meniscectomy, has been rated as 
20 percent disabling under the provision of 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

i.	Prior to May 13, 2004

A February 2000 VA examination report indicates that physical 
examination demonstrated mild instability.  An August 2001 VA 
examination report indicates that physical examination 
demonstrated no instability.  An April 2003 VA examination 
report indicates that physical examination demonstrated varus 
and valgus stressors were negative and anterior drawer test 
was negative.  

In November 2003, the veteran presented to the emergency room 
with complaints of hurting left knee while walking the day 
before when his left knee twisted outwards.  Physical 
examination demonstrated negative anterior drawer sign 
although there was pain during the maneuver, pain with varus 
stress, minimal effusion, no crepitus, and point tenderness 
lateral fibula.

Thus, the evidence indicates that prior to May 13, 2004, the 
veteran's left knee instability is not so severe as to 
warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5257.  Prior to May 13, 2004, the veteran has 
demonstrated only mild left knee instability at the February 
2000 VA examination, and no instability at all at the August 
2001 and April 2003 VA examinations.  The Board notes that 
although there is evidence in November 2003 that the veteran 
was treated for a left knee injury related to twisting his 
knee while walking, at that time, the examination 
demonstrated negative anterior drawer sign.      

The Board has considered the applicability of alternative 
diagnostic codes for evaluating the veteran's left knee 
instability prior to May 13, 2004, but finds that no higher 
rating is assignable.  Under Diagnostic Code 5258, a maximum, 
20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking", pain, and 
effusion into the joint.  The Board notes, however, that 
there is no evidence of dislocated semilunar cartilage with 
frequent episodes of "locking", pain, and effusion into the 
joint prior to May 13, 2004.  Therefore, rating the 
disability under Diagnostic Code 5258 prior to May 13, 2004 
is not appropriate.

ii.	From May 13, 2004 to August 8, 2005

A May 13, 2004 VA examination report indicates that physical 
examination demonstrated laxity to varus stress suggesting a 
tear in lateral collateral ligament, a loosen point to 
Lachman examination, and a greater excursion with the 
anterior drawer on the left compared to the right.  The 
examiner assessed that he believed the veteran had an 
anterior cruciate ligament deficient knee as well as lateral 
collateral ligament deficient knee.  The examiner stated that 
the veteran had a significant differed laxity in the left 
knee compared to the right and whether this was an acute 
anterior cruciate ligament injury in November or if the 
veteran had previous anterior cruciate ligament injuries and 
just a final insult was impossible to say.  The examiner 
stated that nonetheless, the veteran did by clinical 
examination have an anterior cruciate ligament deficient knee 
which was the main problem at that time.  A June 2004 initial 
clinic objective findings indicate left knee with "mild" 
joint laxity compared to right knee.  An October 2004 
orthopedic surgery consult report notes that the veteran 
complained of multiple episodes, often several per day, of 
left knee giving way.  Physical examination demonstrated 
grade 2+ left knee varus stress test, anterior drawer, and 
Lachman's examination, with no significant joint line 
tenderness.  In February 2005, the veteran was issued a large 
left Rebel ACL brace.  A June 2005 orthopedic surgery clinic 
record indicates physical examination demonstrated that he 
was stable to varus and valgus stresses but had a very 
positive Lachman sign in the left with no end point and no 
real significant medial joint line tenderness or joint line 
tenderness.  MRI showed a full thickness tear of the ACL and 
a small tear of the medial meniscus and some degeneration of 
the medial meniscus and evidence of partial meniscectomy.  

A June 2005 VA examination report indicates that physical 
examination demonstrated moderate cruciate ligament 
instability of the left knee.  

Thus, the evidence shows that from May 13, 2004 until his 
left knee surgery on August 9, 2005, the veteran's overall 
disability picture indicates that his left knee joint 
instability warranted an evaluation of 30 percent under 
Diagnostic Code 5257.  The Board has considered the 
applicability of alternative diagnostic codes for evaluating 
the veteran's left knee instability, but finds that no higher 
rating is assignable. 

iii.	From August 9, 2005 to September 30, 2005

On August 9, 2005, the veteran underwent a left ACL 
reconstruction with allograft.  An evaluation of 100 percent 
was assigned effective August 9, 2005 based on surgical 
treatment necessitating convalescence.  

iv.	From October 1, 2005

The veteran underwent a VA examination in September 2005.  
Physical examination demonstrated minimally increased 
anterior drawer on the left knee, status post anterior 
cruciate ligament reconstruction, and a negative Lachman's 
examination.  The examiner stated that the disability was 
temporary, that the veteran was early in his course and was 
not expect to reach his maximal functional improvement until 
at least the six month postoperative mark, and that the 
veteran's knee at that time was still in a tenuous state and 
could be easily injured and set back with vigorous activity.

A January 2006 orthopedic surgery clinic report indicates 
that physical examination demonstrated approximately 5 mm of 
medial joint space opening with valgus stress, a solid end 
point on Lachman maneuver, and no increased anterior 
translation with anterior drawer.  

An August 2006 orthopedic clinic report noted that the 
veteran stated that he no longer had any feeling of 
instability in the knee like he had before.  Physical 
examination demonstrated that he was stable to varus/valgus 
stress, he had positive anterior drawer in that he had 
increased laxity on the left as compared to the right.  He 
had excellent end point and had good point on Lachman's 
maneuver.  

A December 2006 VA clinic note indicates that the veteran 
presented with complaints of pseudo-instability following 
left ACL reconstruction the prior year. Physical examination 
demonstrated left Lachman's laxity compared to the right, 
though he had a firm end point.  A bilateral wraparound 
hinged knee support was issued.

A December 2006 physical therapy initial evaluation report 
indicates that physical examination demonstrated negative 
anterior drawer test, negative Lachman's test, and negative 
varus/valgus stress test.  The assessment, however, was that 
the veteran demonstrated increased laxity with Lachman's 
test.

Thus, the evidence shows that from October 1, 2005, the 
veteran's overall disability picture of his left knee joint 
instability does not warrant an evaluation in excess of 20 
percent under Diagnostic Code 5257.  The Board has considered 
the applicability of alternative diagnostic codes for 
evaluating the veteran's left knee instability, but finds 
that no higher rating is assignable.   




b.	Left knee arthritis

The veteran's service-connected left knee arthritis is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis due 
to trauma which is to be rated as degenerative arthritis.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment 
for each major joint affected by arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010.

Applicable regulation provides that the knee disability may 
be rated on the basis of limitation of flexion under 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 
provides that flexion limited to 60 degrees warrants a 
noncompensable rating; flexion limited to 45 degrees warrants 
a 10 percent rating; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

Applicable regulation also provides that knee disability may 
be rated on the basis of limitation of motion under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Diagnostic Code 5261 provides 
that extension limited to 5 degrees warrants a noncompensable 
rating; extension limited to 10 degrees warrants a 10 percent 
rating; extension limited to 15 degrees warrants a 20 percent 
rating; and extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; and extension limited to 45 degrees or more 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Full flexion of the knee is considered to be 140 degrees.  
Full extension is considered to be 0 degrees. See 38 C.F.R. § 
4.71, Plate II.

A January 2000 letter from Dr. K.D.S. indicates that on 
physical examination, the veteran's range of motion was full; 
he did not have a lot of crepitus, and had some pain with 
manipulation of the patella with varus testing, flexion, and 
extension.

A February 2000 VA examination report indicates that physical 
examination demonstrated flexion of 130 degrees and extension 
of zero degrees, mild crepitus, no edema, pulses of 2+, and 
strength of 3/5.  

An August 2001 VA examination report indicates that physical 
examination demonstrated slight effusion, no erythema, no 
warmth, full range of motion, crepitus on flexion and 
extension, no pain with range of motion, and no pain to 
palpation.  X-rays indicated degenerative changes with 
narrowing of the medial joint space as well as the patella 
femoral compartments.

An April 2003 VA examination report indicates that physical 
examination demonstrated no effusion, no erythema, no warmth, 
range of motion of zero to 115 degrees with pain at that 
point, and crepitus.  The VA examination noted mild to 
moderate functional compromise from the knee condition.

A May 2004 VA examination report indicates that physical 
examination demonstrated range of motion from zero to 135 
degrees, tenderness about the insertion of the lateral 
collateral ligament.

An October 2004 orthopedic surgical consult report indicates 
that physical examination demonstrated minimal effusion, and 
range of motion of zero to 120 degrees with pain at end of 
ranges.

Physical therapy notes dated from October 2004 to December 
2006 indicate range of motion evaluations of -8 to 78 
degrees, -8 to 100 degrees, -4 to 104 degrees, -4 to 110 
degrees, -4 to 115 degrees, -5 to 115 degrees, -4 to 121 
degrees, -4 to 124 degrees, -4 to 130 degrees, and zero to 
109 degrees.  There was objective evidence of swelling, 
slight weakness, and antalgic gait.  The veteran reported 
pain ranging from 3/10 to 8/10.  

Orthopedic clinic reports dated from February 2005 to 
December 2006 indicate range of motion evaluations from zero 
to 90 degrees, zero to 120 degrees, zero to 130 degrees, zero 
to 135 degrees, and -3 to 120 degrees.

A June 2005 VA examination report indicates that physical 
examination demonstrated range of motion from zero to 100 
degrees with no loss of motion on repetitive use.

A September 2005 VA examination report indicates that 
physical examination demonstrated minimal left knee effusion 
and passive range of motion from zero to 120 degrees with no 
quad lag on muscle testing.

Considering the evidence of record in light of the above 
criteria, the Board finds that the veteran's left knee 
disability is appropriately rated as 10 percent disabling 
under Diagnostic Code 5010, and does not warrant a higher 
evaluation.  A higher evaluation also cannot be granted under 
either Diagnostic Code 5250 or Diagnostic Code 5261 as the 
medical evidence indicates that the veteran has not 
demonstrated flexion limited to 30 degrees or extension 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Coded 5260 and 5261.    

The 10 percent evaluation currently assigned for the 
veteran's left knee disability contemplates additional 
impairment of the knee based on functional loss under 38 
C.F.R. §§ 4.40 and 4.45 and the criteria set forth in the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes the veteran's complaints of pain and weakness; 
however, given that the range of motion findings of record 
are consistent with noncompensable ratings for both flexion 
and extension, a rating in excess of 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra. 

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's left knee 
disability based on limitation of motion, but finds that no 
higher rating is assignable as Diagnostic Code 5256 requires 
ankylosis of the knee joint, which is not present in this 
case.   

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present left knee 
arthritis does not suggest that he has sufficient symptoms so 
as to warrant an evaluation in excess of the 10 percent 
evaluation currently assigned.  


ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee instability prior to May 13, 2004 is denied.

2.  Entitlement to an evaluation of 30 percent from May 13, 
2004 to August 8, 2005 is granted subject to the law and 
regulations governing the payment of monetary benefits.

3.  Entitlement to an evaluation in excess of 20 percent for 
left knee instability since October 1, 2005 is denied.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


